297 S.W.3d 597 (2009)
James and Patricia BUBASH, Appellants,
v.
Bill HOLT d/b/a Holt Construction Company, Respondent.
No. ED 91776.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 30, 2009.
Nelson L. Mitten, Michael P. Wolf, Jennifer Lynn Geschke, St. Louis, MO, for appellants.
Martin J. Buckley, St. Louis, Dwayne A. Johnson, St. Peters, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James and Patricia Bubash appeal from the judgment entered upon a jury verdict finding in favor of the defendant, Bill Holt, on his counterclaim in this breach-of-contract action. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(3) & (5).